DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. The arguments are not persuasive because claims 1 and 14 include language “in a case”.  This language requires only one of the scenarios of the identification unit identifying the regular size of the first paper or the identification unit not identifying the regular size, to be found.  The requirement for finding both cases doesn’t apply until claim 5.
Examiner acknowledges claims 3-4 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0101954) in view of Vinas (US 2003/0164955) and further in view of Yamamoto (US 2015/0002864).
With regard to claim 1, Takahashi discloses a printing apparatus [Fig. 2] to print an image on paper [sheets] set in a paper feed port, the printing apparatus comprising:

a first detection unit (218/219) [sheet length sensor; Para. 0029] configured to detect a first length, along the predetermined conveyance direction, of the conveyed paper;
a second detection unit (217) [sheet width sensor; Para. 0029] configured to detect a second length [width], along a direction intersecting with the predetermined conveyance direction, of the paper set in the paper feed port, wherein paper to be set in the feed port includes a first paper and a second paper;
an identification unit configured to identify a regular size of the first paper from among a plurality of regular sizes, based on a first result of detection by the first detection unit of the conveyed first paper of regular sizes, based on a first result of detection by the first detection unit on the conveyed first paper in printing of a predetermined test patter; and 
a registration unit (301) [CPU; Para. 0042-0043] configured to register a size corresponding to the first length and the second of the paper set in the paper feed port, based on a second result of detection by the second-detection unit, and
wherein the registration unit registers a regular size based on a result of detection on the first paper by the first detection unit from among a plurality of regular sizes corresponding to a result of detection on the second paper by the second detection unit. [Para. 0043-0044]
Takahashi does not disclose wherein the first detection unit detects the first length, in the predetermined conveyance direction, of the first paper conveyed to print the predetermined test pattern before the second paper is set in the paper feed port.
However, Vinas teaches during a size determining step, the length of the print medium is determined, thus facilitating the use of sheets of media for printing test pattern.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to print a test pattern before second paper is set in the paper feed port in order to adjust or make any correction necessary to the operation parameters of the printer and it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine an identification unit as taught by Yamamoto with the printing apparatus of Takahashi modified in order to print an image in a size corresponding to a print medium size candidate if the a candidate of a print medium size acquired by detecting a print medium size is included in a plurality of sizes acceptable for printing in print setting. [Abstract]
With regard to claim 8, Takahashi's modified printing apparatus discloses all the limitations of claim 1 and Takahashi modified also discloses further comprising a test pattern printing unit (301) [CPU; Fig. 1] configured to instruct a recording unit of the printing apparatus to print the predetermined test pattern on a condition that the printing apparatus is activated for the first time, wherein, in printing by the test pattern printing unit, Yamamoto the identification unit identifies the regular size of the first paper as one of the plurality of regular sizes (223) [detection sensor; Para. 0048; Fig. 2] based on the first detection result. 
With regard to claim 11, Takahashi's modified printing apparatus discloses all the limitations of claim 1 and Takahashi also discloses wherein the plurality of regular sizes includes an A4 size and a letter size. [Fig. 4A and Fig. 4B]
With regard to claim 12, Takahashi's modified printing apparatus discloses all the limitations of claim 1 and Takahashi also discloses further comprising a notification unit (334) [Para. 0039] configured to notify a terminal apparatus of the regular size registered by the registration unit.
claim 14, Takahashi discloses a non-transitory computer-readable storage medium (330), storing a program to cause a computer to perform a method to control a printing apparatus to print an image on paper set in a paper feed port, the method comprising;
conveying the paper set in the paper feed port in a predetermined conveyance direction [Conveyance rollers; Fig. 2];
detecting, as a first detection, a first length, along the predetermined conveyance direction, of the conveyed paper [sheet length sensor; Para. 0029];
detecting, as a second detection, a second length, along a direction intersecting with the predetermined conveyance direction, of the paper set in the paper feed port [sheet width sensor; Para. 0029], wherein paper to be set in the feed port includes a first paper and a second paper;
registering a size corresponding to the first length and the second length of the paper set in the paper feed port, based on a second result of detection by the second detection [CPU; Para. 0042-0043]
wherein registering includes registering the regular size identified based on the result of detection on the first paper from among the plurality of regular sizes corresponding to the second detection result. [Para. 0043-0044]
Takahashi does not disclose wherein the first detection detects a first length, in the predetermined conveyance direction, of the first paper conveyed to print the predetermined test pattern before the second paper is set in the paper feed port and identifying a regular size of the first paper from among a plurality of regular sizes, based on a first result of detection by the first detection on the conveyed first paper in printing of a predetermined test pattern and wherein registering includes registering the regular size identified based on the result of detection on the first paper from among the plurality of regular sizes corresponding to the second detection result.
However, Vinas teaches during a size determining step, the length of the print medium is determined, thus facilitating the use of sheets of media for printing test pattern.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to print a test pattern before second paper is set in the paper feed port in order to adjust or make any correction necessary to the operation parameters of the printer and it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine an identification unit as taught by Yamamoto with the printing apparatus of Takahashi modified in order to print an image in a size corresponding to a print medium size candidate if the a candidate of a print medium size acquired by detecting a print medium size is included in a plurality of sizes acceptable for printing in print setting. [Abstract]

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20160101954) in view of Vinas (US 20030164955) in view of Yamamoto (US 2015/0002864) as applied to claim 1 above, and further in view of Narita (US 2016/0205281).
With regard to claim 2, Takahashi's modified printing apparatus discloses all the limitations of claim 1 but does not disclose wherein, in a case where the second detection result corresponds to a single regular size, the registration unit registers the single regular size.
However, Narito teaches registering a single regular size [LTR], in a case where the result of the detection on the second paper set in the paper feed port by the second detection unit corresponds to a single regular size. [Para. 0029; Fig. 3]
With regard to claim 10, Takahashi's modified printing apparatus discloses all the limitations of claim 1 but does not disclose wherein, in a case where the second detection result corresponds to at 
However, Narito teaches registering a single regular size [LTR], in a case where the result of the detection on the second paper set in the paper feed port by the second detection unit corresponds to a single regular size. [Para. 0029; Fig. 3]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0101954) in view of Vinas (US 20030164955) in view of Yamamoto (US 2015/0002864) as applied to claim 1 above, and further in view of Yorimoto (US 2014/0152735).
With regard to claim 9, Takahashi's modified printing apparatus discloses all the limitations of claim 1 and Vinas also discloses comprising an inkjet printer.
Takahashi modified does not disclose wherein the printing apparatus is configured to receive input to adjust an ink impact position on the paper based on the predetermined test pattern printed by the ink jet printer and is configured to adjust the ink impact position on the paper based on the received input.
However, Yorimoto teaches a test pattern is printed to adjust an ink impact position on paper. [Para. 0004]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust an impact position on paper of Takahashi modified in order to adjust an ejection timing.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 appears to be allowable because the prior art does not teach or make obvious wherein, in a case of printing of a predetermined test pattern where a detected first length of the conveyed first paper does not correspond to any of a plurality of regular sizes, an identification unit does not identify the regular size of the first paper as any one of the plurality of regular sizes.
Claim 7 appears to be allowable because the prior art does not teach or make obvious wherein, in a case where an identification unit does not identify a regular size of a first paper as any one of the plurality of regular sizes and a second detection unit detects a second paper, a display displays the screen for selecting any one of the plurality of regular sizes.

Claims 13 are allowed.
Claims 13 is allowed because the prior art does not teach or make obvious wherein, in a case identifying includes not identifying the regular size of the first paper as any one of the plurality of regular sizes, the second detection unit detects the second paper, and a regular size selected by a user operation from among the plurality of regular sizes is received, registering includes registering the received selected regular size.  It is this combination of limitations, in combination with the other features and limitations of claim 13 that make this claim allowable over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853